Title: Thomas Jefferson to George Jefferson, 11 March 1811
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Mar. 11. 11.
          
           Yours of the 8th came to hand last night. I had not before heard of your appointment to Lisbon, but sincerely congratulate you on it. it is one of three of the most lucrative consulships of the US. and the most agreeable of the three. it will suit you the better as the our language is so familiarly spoken there. I am really sorry for the circumstances which embarras your acceptance, but they must not prevent it. the sentiments of friendship and gratitude you express towards mr Gibson are honorable to yourself, justly due to him, and I shall be the last man in the world to approve the sacrifice of a moral duty to any prospect of gain. I hope all may be reconciled, as I have no doubt mr Gibson will be disposed to shorten his visit to England as much as is consistent with it’s object rather than you should lose an establishment which may influence the fortunes of your life. if he can be back before the next meeting of Congress in December, I think that that delay may be contrived for you. I would advise you to accept, with the usual thankfulness, to express to the Secretary of state, from whom the commission will come to you, ‘your regret that being engaged in commerce, some time will be requisite to place your business in such a state as that it may be left, and the more so as your partner happens to be on the point of departure for England which will occasion his absence also for a few months; but that nothing shall be spared on your part to shorten the necessary delay, which it may be hoped, during the present check & embarrasment of the commerce of Lisbon, may prove less injurious than at any other time.’ at the same time let those around you always suppose that you are within three months, two months, one month of your departure, to prevent medling and rival persons from drawing the attention to your delay and probably no objection will be made to it. should the Secretary of State, after some months, press your departure (which is not very probable) inform me of it immediately, and I will join my sollicitations to yours to obtain the further necessary delay. in this way, I have no doubt you may remain till Congress meets, without disapprobation. after that, it might draw unpleasant reflections on the government. I have the more confidence in the indulgence necessary for you, because the Consuls have never been refused permission to come home for a twelvemonth. mr Lee is now here on such indulgence, and I have no doubt that mr Jarvis, your predecessor, counted on staying as long as you may propose to do it. in this way I hope that the benefit of this appointment may be preserved to you, until mr Gibson can return, & all injury to his & your business be prevented.
                The two last Merino ewes have brought the scab into my flock of sheep, which is now generally infected with it. the oil of turpentine is the principal ingredient in the remedy for it. but it would take more than our apothecaries could furnish here, and at their exorbitant prices. will you be so good as to send me a gallon by mr Randolph’s boat. I expect you have recieved 6. tons of plaister for me, which is to be forwarded by the same boat. Affectionately yours
          
            Th:
            Jefferson
        